Citation Nr: 1611060	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a left wrist disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

3. Entitlement to an initial rating in excess of 20 percent for chronic left shoulder ligamentous strain with left upper extremity radiculopathy, rated as noncompensable from August 20, 2009 and 20 percent from September 22, 2011.

4. Entitlement to an initial increased rating for chronic lateral right knee strain, rated as noncompensable August 20, 2009, and 10 percent from September 22, 2011.

5. Entitlement to an increased rating for status post open reduction, internal fixation, left distal fibula/tibia fracture, currently evaluated as 10 percent disabling.

6. Entitlement to an initial compensable rating for a distal left index finger disability.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision. In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

In a November 2011 decision, the RO assigned a higher 20 percent disability rating for chronic left shoulder ligamentus strain with left upper extremity radiculopathy, effective September 22, 2011. In the same decision, the RO assigned a higher 10 percent rating for chronic lateral right knee strain associated with status post open reduction, internal fixation, left distal fibula/tibia fracture, effective September 22, 2011.Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issues of service connection for an acquired psychiatric disorder and increased rating for chronic left shoulder ligamentous strain with left upper extremity radiculopathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran has no currently diagnosed left wrist disorder due to disease or injury.

2. From August 20, 2009, forward, the Veteran's right knee disability picture most nearly approximates limitation of flexion due to pain.

3. The Veteran's right knee disability does not cause limitation of flexion to 45 degrees.

4. The Veteran's left distal fibula/tibia disability picture most nearly approximates malunion, with moderate knee disability.

5. At no time during the pending appeal have symptoms of the Veteran's distal left index finger disability more nearly approximated a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or: with extension limited by more than 30 degrees.


CONCLUSIONS OF LAW

1. The criteria for service-connection for a left wrist disorder have not been met. 
2. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The criteria for a 10 percent rating, but no higher, from August 20, 2009, for chronic lateral right knee strain have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, Diagnostic Code (DC) 5260 (2015).

4. The criteria for a rating of 20 percent, but no higher, for status post open reduction, internal fixation, left distal fibula/tibia fracture have been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, DC 5262 (2015).

5. The criteria for a compensable rating for a distal left index finger disability have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, DC 5299 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claims for increased ratings for a chronic lateral right knee strain, and a distal left index finger disability arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

With regard to the claim for in an increased rating for status post open reduction, internal fixation left distal fibula/tibia fracture, in a December 2009 letter, the RO notified the Veteran of the evidence needed to substantiate the claim. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

As to the claim for entitlement to service connection for a left wrist disorder, the VCAA duty to notify was satisfied by a letter dated December 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the service treatment records and all of the identified post-service private and VA treatment records that were relevant to the claims being decided.  It is clear from the record that the Veteran has lived in Minnesota since at least 2005, as shown by his private treatment records. While the Puget Sound HCS records were electronically reviewed by the RO in the November 2011 rating decision and February 2011 Statement of the Case (SOC), and mentioned by the February 2010 VA examiner, they are irrelevant to the appeals decided herein, since they are dated prior to the appeal period. Service connection is denied below because there is no current disability. The appeal period begins in August 2009. Therefore, any VA records dated to prior to 2005, when the Veteran lived in Washington state, are irrelevant. See Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).McLain v. Nicholson, 21 Vet. App. 319 (2007). As to the claims for increased ratings, the only relevant evidence is dated during, or one year prior to, the appeal period. 38 C.F.R. § 3.400(O) (2015). Therefore, the Puget Sound HCS records, if they exist, are irrelevant to the issues decided herein.

The Veteran was given examinations in February 2010 and September 2011. For the reasons indicated below, those examinations were adequate as to the claims being decided.

For the reasons set forth above, the VA has complied with the VCAA's notification and assistance requirements. The appeals regarding entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, and a left wrist disorder, as well as entitlement to an increased rating for a chronic lateral right knee strain, status post open reduction, internal fixation left distal fibula/tibia fracture, and a distal left index finger disability, are thus ready for consideration on the merits.

Service Connection for a Left Wrist Disorder - Analysis

The Veteran seeks service connection for a left wrist disorder. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Under 38 C.F.R. § 3.303(b) (2015), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b) (2015). While the left wrist disorder involves a joint, there is no diagnosis of arthritis, so 38 C.F.R. § 3.303(b) is not applicable.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, established that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

In an August 2009 statement, the Veteran linked his current left wrist disorder to his documented in-service hand/wrist injury. He stated that his left hand and wrist have hurt ever since that injury. A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was afforded a February 2010 examination as to the nature and etiology of his claimed left wrist disorder. The examiner reported no limited range of motion, or objective evidence of pain or painful motion. The examiner diagnosed him with a healed left wrist injury without residuals. There was no pathology revealed on examination. As there was no pathology, the examiner declined to give an opinion as to etiology. All pertinent VA and private treatment records have been obtained, and they contain no evidence of a left wrist disorder.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As noted above, in many instances, laypersons are competent to provide etiological opinions. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is a layperson. The reasoned opinions of medical professionals are more probative evidence. The examining physician has more training, knowledge, and occupational expertise than the Veteran, and has used such knowledge in forming his opinions and supporting rationale. Therefore, with regard to the probative weight being afforded to the Veteran's opinions, such opinions are outweighed by the conclusions provided by the 2010 examiner. 

The weight of the evidence is thus against a finding that the Veteran has a current left wrist disability. As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, nexus, or continuity of symptomatology is unnecessary. Entitlement to service connection for the left wrist disability is denied.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is also as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015). The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. See 38 C.F.R. § 4.45 (2015). It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Initial Disability Rating for a Right Knee Disability - Analysis

The Veteran contends that his right knee disability has caused more severe symptomatology than that contemplated by the disability ratings currently assigned. His chronic lateral right knee strain is currently staged as follows: a noncompensable rating, prior to September 22, 2011, and 10 percent disabling, thereafter. 

This disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-5260, applicable to limitation of flexion of the leg.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). When an unlisted condition is encountered, as with chronic lateral right knee strain, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015). According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2015). For example, DC 5299 is used to identify unlisted musculoskeletal disabilities.

A 10 percent disability under DC 5260 is warranted when flexion is limited to 60 degrees. A 20 percent disability under is warranted when flexion is limited to 30 degrees. The maximum schedular rating available under DC 5260 is 30 percent disability. A 30 percent disability is warranted when flexion is limited to 15 degrees.

The February 2010 examination report noted the Veteran displayed lateral joint tenderness. The examiner stated that the right knee x-ray was normal. He noted that the flexion was limited to 120 degrees. Also noted was a change in gait, with a mild antalgic gait putting more weight on the right lower extremity. Finally, the examiner noted evidence of abnormal weightbearing, stating that there was increased wear on the outer aspect. 

The September 2011 examination report noted that the Veteran displayed right knee guarding during the examination. The examiner stated that the right knee x-ray was normal. The examiner noted that flexion was limited to 110 degrees. In addition, the examiner noted that he complained of pain with compression. The examiner diagnosed "no change" in the right knee. 

There were no significant differences in the findings from the February 2010 and September 2011 VA examinations. Both examiners found the x-rays to be normal. There was only a 10 degree difference in flexion.  The September 2011 examiner stated that there had been no change in the right knee. As the evidence is consistent throughout the appellate period, a uniform 10 percent rating is warranted for the chronic lateral right knee strain from August 20, 2009.`

The Board has considered whether a higher initial disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. 202. The Veteran has reported functional impairments such as difficulty walking (over 1/2 mile) and difficulty with prolonged standing (more than 30 minutes). The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain and fatigability, the limitation of motion is to a compensable rating of 10 percent. As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

There is no other medical evidence in the record involving treatment or assessment of the right knee. The Veteran reported in both examinations that he has been having pain in the right knee and has difficulty walking due to the pain. However, this lay testimony does not provide proof of a disability that would warrant a disability rating in excess of 10 percent. Based on the noted pain and limited flexion, a rating in excess of 10 percent is not warranted for the chronic lateral right knee strain. 

Both the lay and medical evidence do not support granting service connection for the knee under other diagnostic codes. There is no evidence of ankylosis of the knee, recurrent subluxation or lateral instability, a semilunar cartilage disability, limitation of extension of the knee, a tibia and fibula impairment, or genu recurvatem. Therefore, the current disability rating under DC 5299-5262 properly encompasses all aspects of his current knee disability.

For the foregoing reasons, there is insufficient evidence to support a rating in excess of 10 percent from August 20, 2009 for the Veteran's chronic lateral right knee strain.

Increased Disability Rating for a Left Distal Fibula/Tibia Disability

The Veteran is in receipt of a 10 percent rating for status post open reduction, internal fixation, left distal fibula/tibia fracture. This disability is currently rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-5262, applicable to impairment of the tibia and fibula. 

A 10 percent disability under DC 5262 is warranted when there is malunion of the tibia and fibula, with slight knee or ankle disability. A 20 percent disability rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability. A 30 percent disability is warranted under DC 5262 when there is malunion with marked knee or ankle disability. The maximum schedular disability rating available under DC 5262 is a 40 percent disability, which is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.

The Veteran was afforded a February 2010 VA examination as to his left tibia/fibula disability. He reported increased pain and stiffness since service, and described daily left ankle pain. He reported increased pain with prolonged standing (more than 30 minutes) and with walking more than fifty-six blocks on a smooth surface. He also reported increased pain with walking on uneven ground. Finally, wearing winter boots and cold weather caused increased left ankle pain. The Veteran described the pain as moderate, with occasional stabbing pain and stiffness. The ankle dorsiflexion was 5 degrees with pain noted at the endpoint, and normal dorsiflexion is 20 degrees. Plantar flexion was 30 degrees, and normal plantar flexion is 45 degrees. The examiner noted that the Veteran had a slight antalgic gait, and evidence of abnormal weightbearing due to the increased wear on the outer aspect of the right shoe. The examiner opined that, pursuant to DeLuca, there were no additional functional limitations of this joint.

During the September 2011 examination, the Veteran reported that his left tibia/fibula is sore all the time. The September 2011 examiner noted mild degenerative changes at the tibiotalar joint space. The examiner diagnosed this as left ankle degenerative joint disease (DJD), and opined that it is as least as likely as not secondary to the service-connected left tibia and fibula disability. The examiner stated that his rationale for this opinion was that the left ankle sustained articular cartilage damage in injury sequence leading to the current diagnosis of left ankle DJD. Thus, the examination is adequate as the examiner accurately restated the Veteran's history of injury during service, thoroughly examined his left tibia/fibula, and gave an opinion supported by an adequate rationale. The examiner reported that the only left lower extremity joint with limited range of motion was the ankle. The ankle's dorsiflexion was 10 degrees, and normal dorsiflexion is 20 degrees. The ankle's plantar flexion was 15 degrees, and normal plantar flexion is 45 degrees. The examiner opined that, pursuant to DeLuca, there were no additional functional limitations of this joint.

During the September 2011 examination, the Veteran reported that his left tibia/fibula is sore all the time, with a pain score of 5/10 on average. He stated that the pain will flare up, particularly in winter when he wears heavy boots. He also stated that he has had to change jobs via vocational rehabilitation because he could not stoop down or kneel anymore. He was doing air conditioning work and switched to communications and is working on a degree in that area (sitting down, desk work). The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain and fatigability, the limitation of motion is only to a compensable rating of 20 percent. As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The weight of the evidence, including the left ankle DJD, constant pain, limited ankle range of motion, and functional impairment, supports a finding of moderate knee or ankle disability. The evidence does not support a finding of marked knee or ankle disability, because the left ankle DJD is described as mild, the Veteran still has a moderate degree of dorsiflexion and plantar flexion. There is no evidence of nonunion, with loose motion, requiring a brace. Therefore, a 30 or 40 percent rating is not warranted. A disability rating of 20 percent, but no higher, is appropriate under these circumstances.

The Board notes that the Veteran has been diagnosed with left ankle DJD by the September 2011 VA examiner, who opined that the DJD is caused by the service connected left tibia/fibula disability. However, the ankle DJD is appropriately rated in combination with the currently service-connected status post open reduction, internal fixation, left distal fibula/tibia fracture, and not rated separately. While DC 5271 is applicable to limited motion of the ankle, the combined ankle and tibia/fibula disabilities under DC 5262 best address all of the symptoms. In addition, while the Veteran has DJD and an opinion relating it to his service-connected disability, rating it under DC 5271 would not result in a higher rating, because 20 percent is the maximum schedular rating for limited range of motion of the ankle.  In addition, a separate rating for limited range of motion of the ankle under DC 5271 would constitute impermissible pyramiding, since DC 5262 considers both ankle and tibia/fibula disabilities. As noted above, the Veteran is not limited by the continued rating under DC 5262, as the maximum rating available under DC 5271 is 20 percent. He is receiving a 20 percent disability rating under DC 5262.

For the foregoing reasons, there is insufficient evidence to support a rating in excess of 20 percent for chronic lateral right knee strain with left ankle degenerative joint disease.

Initial Disability Rating for a Distal Left Index Finger Disability - Analysis

The Veteran is currently in receipt of a non-compensable rating for a distal left index finger disability. This disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229, applicable to limitation of motion of the index finger. As he does not have a diagnosis of ankylosis, DC 5229 is the only applicable diagnostic code for an index finger disability involving limitation of motion.

Under DC 5229, a non-compensable rating is warranted with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. A 10 percent disability rating is the maximum rating available under DC 5229, and is warranted when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by more than 30 degrees.

The Veteran was afforded a February 2010 VA examination as to his distal left index finger disability. He reported that the finger would lock up, with associated pain, 3-4 times a year. The examiner noted limited motion of the left distal interphalangeal joint of 65 degrees, with normal motion as 80 degrees. 

The September 2011 examiner reported that the x-ray was normal and he had normal range of motion of the distal left index finger. The Veteran stated during the examination that he had loss of range of motion at the distal interphalangeal joint (DIPJ) and locking. He stated that this occurred about 10 times a week or even twice a day. He reported that he would physically range the DIPJ and unlock it himself.

Based on the September 2011 examination and the Veteran's statements, the evidence does not demonstrate that there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible. In addition, the evidence shows that the left index finger extension is limited by no more than 30 degrees. For these reasons, the Veteran is not entitled to a compensable rating, as his symptoms most nearly approximate the symptoms required for a non-compensable rating.

For the foregoing reasons, there is insufficient evidence to support compensable rating for the distal left index finger disability.




Extraschedular Analysis

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As to consideration of referral for an extraschedular rating, the symptoms of the Veteran's chronic lateral right knee strain are fully contemplated by the applicable rating criteria. The September 2011 examiner reported that the right knee flexion was limited to 110 degrees and there was some pain with compression. Limited flexion and pain are contemplated by the rating criteria for evaluating musculoskeletal disabilities. See 38 C.F.R. § 4.45 (2015). Because the Veteran's right knee symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

As to consideration of referral for an extraschedular rating, the symptoms of the Veteran's status post open reduction, internal fixation, left distal fibula/tibia fracture, with left ankle degenerative joint disease, are fully contemplated by the applicable rating criteria. In the September 2011 examination, he reported that his left tibia/fibula was sore all the time, and rated his pain as a 5/10 on average. He also had limited range of motion of the ankle. Limited range of motion and pain are contemplated by the rating criteria for evaluating musculoskeletal disabilities. See 38 C.F.R. § 4.45 (2015). Because the Veteran's left fibula/tibia symptoms are contemplated by the rating criteria, there is no need to reach step 2 of the Thun analysis.

As to consideration of referral for an extraschedular rating, the symptoms of the distal left index finger disability are fully contemplated by the applicable rating criteria. Limited range of motion is contemplated by the rating criteria for evaluating musculoskeletal disabilities. See 38 C.F.R. § 4.45 (2015). Because the left index finger symptoms are contemplated by the rating criteria, there is no need to reach step 2 of the Thun analysis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case. Neither the Veteran nor the evidence suggests unemployability due to the Veteran's service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.




ORDER

Service connection for a left wrist disorder is denied.

A rating of 10 percent for chronic lateral right knee strain from August 20, 2009 is granted.

A rating of 20 percent, but no higher, for status post open reduction, internal fixation, left distal fibula/tibia fracture is granted.

A compensable rating for a distal left index finger disability is denied.


REMAND

The November 2011 rating decision, February 2011 Statement of the Case (SOC), and February 2010 examination all refer to electronic review of medical records from Puget Sound HCS (Seattle) VA Medical Center. There are no records from Puget Sound HCS VA Medical Center in the claims file. The February 2010 examiner stated that the computer indicated that the Veteran was treated at Puget Sound HCS in 1996, but the electronic notes did not go back that far. The examiner stated that without these records or on-going treatment records, she did not have enough information to determine etiology without resorting to mere speculation. Therefore, the electronic and paper medical treatment records from 1996 until the present need to be associated with the claims file.

In addition, the Veteran's left upper extremity radiculopathy was added to the already service-connected chronic left shoulder ligamentous strain in the November 2011 rating decision. While the September 2011 examination diagnosed left upper extremity radiculopathy, this was in the context of a shoulder examination and there was no discussion of the current nature and severity of the radiculopathy. Therefore, the Veteran should be afforded an examination to determine the extent of his chronic left shoulder ligamentous strain with left upper extremity radiculopathy.

In addition, the most recent treatment records for the Veteran's acquired psychiatric disorder, to include and anxiety and depress, and left should disability are from November 2011. As this case is being remanded, the most recent treatment records should be obtained.

With regard to the claim of entitlement to a TDIU, the Board notes that following the denial of this claim in rating decisions dated May 12, 2014 and May 27, 2014, the Veteran filed a Notice of Disagreement (NOD) in June 2014, in which he stated that he disagreed with the May 12, 2014 rating decision. The Veteran checked the box indicating that he wanted to receive a telephone call or email from the RO regarding the NOD. A VA Form 21-0829, Report of General Information, dated September 2014, indicates that the RO called the Veteran and confirmed that the issue of entitlement to TDIU was "on appeal." The Veteran inquired as to "the next step [] in regards to his appeal for individual unemployability." The RO informed the Veteran that "he would be receiving a decision shortly." There is no Statement of the Case of record that addresses this issue. Therefore, the Board finds that a remand is required to provide the RO with an opportunity to issue a Statement of the Case addressing this claim. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case on the issue of entitlement to TDIU. The issue should be returned to the Board only if a timely substantive appeal is received.
 
2. Associate with the claims file the Veteran's medical treatment records from the Puget Sound HCS VA Medical Center.

3. Associate with the claims file the Veteran's Minnesota VA treatment records from November 2011 to the present.

4. Schedule an examination(s) to determine the current nature and severity of the Veteran's chronic left shoulder ligamentous strain with left upper extremity radiculopathy. Any testing deemed necessary should be performed.

5. If psychiatric treatment records are obtained from Puget Sound HCS, send the claims folder to an examiner for an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder, to include anxiety and depression.  If the examiner deems it necessary, schedule the Veteran for an examination.

The claims folder must be made available to the examiner(s) in conjunction with the examination. Any testing deemed necessary should be performed.

6. Then, readjudicate the appeals. If the claims remain denied, provide the Veteran and the representative with a Supplemental Statement of the Case and allow an appropriate time for response.














The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


